Case 1:20-cv-00120-WES-PAS Document 8 Filed 10/30/20 Page 1 of 6 PageID #: 317



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

______________________________
                              )
CHRISTIAN BUCHANAN,           )
                              )
           Plaintiff,         )
                              )
     v.                       )                   C.A. No. 20-120 WES
                              )
A.T. WALL ,
         1                    )
                              )
           Defendant.         )
______________________________)

                             MEMORANDUM AND ORDER

WILLIAM E. SMITH, District Judge.

       Before the Court is the State of Rhode Island’s Motion to

Dismiss the Petition of Christian Buchanan for a Writ of Habeas

Corpus by a person in state custody under 28 U.S.C. § 2254.              For

the following reasons, the Motion to Dismiss, ECF No. 5, is

GRANTED, and the Petition for Habeas Corpus, ECF No. 1, is DENIED

and DISMISSED.

I.     Background

       In 2011, a jury convicted Buchanan of one count of first

degree child molestation sexual assault in violation of R.I. Gen.

Laws       §   11-37-8.1   and   three   counts   of   second   degree   child

molestation sexual assault in violation of R.I. Gen. Laws § 11-



       The named defendant is A.T. Wall, who has retired from his
       1

position at the Rhode Island Department of Corrections. Patricia
A. Coyne-Fague is the current Director of the Rhode Island
Department of Corrections.
Case 1:20-cv-00120-WES-PAS Document 8 Filed 10/30/20 Page 2 of 6 PageID #: 318



37-8.3.    See Pet. for Writ of Habeas Corpus (“Pet.”) 2, ECF No. 1.

On the count of first degree child molestation sexual assault, the

court sentenced him to forty years in prison, with twenty years to

serve    and   twenty    years     suspended   with      probation.       State   v.

Buchanan, 81 A.3d 1119, 1125 (R.I. 2014).                On the counts of second

degree child molestation sexual assault, the court sentenced him

to twenty-five years in prison, with fifteen years to serve and

ten years suspended with probation, to be served concurrently with

the sentence for first-degree child molestation.                 Id.

       On January 14, 2014, the Rhode Island Supreme Court affirmed

Buchanan’s convictions.           Id. at 1121.     In 2018, Buchanan filed an

Application for Post-Conviction Relief in the Newport Superior

Court, arguing that the statutes under which he was convicted were

unconstitutional        because    they   “fail    to     describe   a   crime    and

prescribe a penalty therein.”             Pet. Ex. P, at 1, ECF No. 1-16.

The     Newport    Superior       Court   denied        Buchanan’s     application,

concluding that when the relevant statutory sections are read in

conjunction with the sections that follow them, “the Legislature’s

intent is clear as to the conduct that is proscribed and the

penalties for such conduct.”          Id. at 14.        The Rhode Island Supreme

Court agreed.      See Pet. Ex. Q, at 3, ECF No. 1-17.               In its denial

of    Buchanan’s    subsequent      petition      for    certiorari,     the   court

concluded that each statute at issue is “part of a clear statutory

scheme in which the prohibited conduct is plainly laid out in one


                                          2
Case 1:20-cv-00120-WES-PAS Document 8 Filed 10/30/20 Page 3 of 6 PageID #: 319



section of a chapter in our general law, and the penalty is set

forth in the subsequent section.”            Id.

      Buchanan next filed the instant petition.               He again argues

that R.I. Gen. Laws §§ 11-37-8.1 and 11-37-8.3 are unconstitutional

because    the    statutes      do   not     explicitly    state   that     their

proscriptions constitute crimes and because the statutes do not

include penalties within their four corners. See Pet. 6-12, citing

Pet. Ex. A, at 3, ECF No. 1-1.                 The State moved to dismiss

Buchanan’s petition, arguing that it is time-barred under 28 U.S.C

§ 2244(d) and that Buchanan did not exhaust his state court

remedies as required by 28 U.S.C. § 2254(b)(1)(A).                 See Mot. to

Dismiss 3, ECF No. 5.

II.   Discussion

      Under   the   Antiterrorism      and    Effective    Death   Penalty    Act

(“AEDPA”), an application for a writ of habeas corpus must be filed

within one year of the latest of (a) “the date on which the judgment

became final”; (b) “the date on which the impediment to filing an

application      created   by    State       action   in   violation   of    the

Constitution or laws of the United States is removed, if the

applicant was prevented from filing by such State action”; (c) “the

date on which the constitutional right asserted was initially

recognized by the Supreme Court,” or (d) “the date on which the

factual predicate of the claim or claims presented could have been




                                         3
Case 1:20-cv-00120-WES-PAS Document 8 Filed 10/30/20 Page 4 of 6 PageID #: 320



discovered through the exercise of due diligence.”                28 U.S.C. §

2244(d)(1).

      Buchanan does not assert that he was impeded by state action

from filing the instant petition; nor does he argue that his claims

are based on a recently discovered factual predicate.                   See Pet.

14.   Rather, he contends that he could not have been aware of the

basis for his claim until the Rhode Island Supreme Court’s decision

in State v. Maxie, 187 A.3d 330 (R.I. 2018).              See Pet. 14.     Maxie,

however, was not based on a right newly recognized by the United

States Supreme Court, and thus does not affect the timeliness

requirement in 28 U.S.C. § 2244(d)(1).          See Maxie, 187 A.3d at 340

(holding R.I. Gen. Laws § 11–67–6 unconstitutional because it

failed    to   state   a   crime). 2    In   fact,   as   the   basis    for   his

constitutional claims, Buchanan cites two cases decided long ago:

Keeble v. United States, 412 U.S. 205 (1973), and Todd v. United

States, 158 U.S. 278 (1895).           See Pet. 14, ECF No. 1.          Thus, the

one-year clock for these claims started running on April 14, 2014,

ninety days after the Rhode Island Supreme Court affirmed his

convictions.      See Clay v. United States, 537 U.S. 522, 525, 532




      2Buchanan also points to State v. Footman, 196 A.3d 758
(R.I. 2018), in which the Rhode Island Supreme Court vacated the
defendant’s convictions under R.I. Gen. Laws § 11–67–6, the
statute held unconstitutional in State v. Maxie, 187 A.3d 330,
340 (R.I. 2018). See Footman, 196 A.3d at 763. Footman does
not contain any further analysis of the issue and therefore does
not assist Buchanan. See id.


                                        4
Case 1:20-cv-00120-WES-PAS Document 8 Filed 10/30/20 Page 5 of 6 PageID #: 321



(2003) (holding conviction to be final upon expiration of 90-day

period for seeking review from United States Supreme Court).

      Of course, the time during which Buchanan’s state court

application for post-conviction relief was pending does not count

towards the one-year limitation.          See 28 U.S.C. § 2244(d)(2).    But

this deduction is insufficient to save Buchanan’s petition.             When

Buchanan filed his first and only state court application for post-

conviction relief on November 23, 2018, over four years had already

elapsed since his conviction became final in 2014.            See Pet. Ex.

P, at 2, ECF No. 1-16.       By the time he filed his petition in this

Court on March 4, 2020, 3 his claims had long been time-barred under

28 U.S.C. § 2244(d)(1). 4

III. Conclusion

      Based on the foregoing reasons, the Court GRANTS the State’s

Motion to Dismiss, ECF NO. 5, and DENIES and DISMISSES Christian

Buchanan’s Petition for Writ of Habeas Corpus Under 28 U.S.C. §

2254, ECF No. 1.

                 RULING ON CERTIFICATE OF APPEABILITY

      Pursuant to Rule 11(a) of the Rules Governing Section 2254

Cases in the United States District Courts, this Court hereby finds




      3This is the date on which Buchanan placed this Petition in
the prison mailing system. See ECF No. 1-19.

      4This Court need not reach the question whether Buchanan
has exhausted his state court remedies.


                                      5
Case 1:20-cv-00120-WES-PAS Document 8 Filed 10/30/20 Page 6 of 6 PageID #: 322



that this case is not appropriate for the issuance of a certificate

of appealability because Buchanan has failed to make a substantial

showing of the denial of a constitutional right as to any claim,

as required by 28 U.S.C. § 2253(c)(2).

      Buchanan is advised that any motion to reconsider this ruling

will not extend the time to file a notice of appeal in this matter.

See Rule 11(a), Rules Governing Section 2254 Proceedings.



IT IS SO ORDERED.




William E. Smith
District Judge
Date: October 30, 2020




                                      6
